The opinion of the Court was delivered by
Gibson, C. J.
It is said by Hawkins, B, 2, ch. 23, sect. 2, that a naked lie is not indictable; and it might, a fortiori, seem that it is not actionable for the reason given, that it is less dangerous when unaccompanied with a token or device. It appears, however, that the office of tokens and devices, which are only the indices of a general intent to defraud, is not to aggravate the turpitude of the act, but to raise it above the level of a private injury, by giving it a public character; and it seems to be agreed, that most of the wrongs included in the definition of Hawkins, are now redressed by action only. 3 Chit. Cr. Law 994. But whatever be the restriction put on the public remedy, it is certain that actions have been maintained, from the earliest times, for private wrongs effected indifferently by false tokens or fraudulent representations; as is shown, among other instances, by the anonymous case in Skinner 119, where the defendant responded in damages, for having procured the plaintiff to marry him, by affirming himself to be single; as well as by the familiar and more modern instances of actions, for fraudulently representing an insolvent trader to be worthy of credit. The general principle therefore is, that such an action lies; subject, however, to the limitation put on it in Vernon v. Keys, 12 *521East 632, that it be for something more than a gratuitous dictum about a fact which the speaker was not bound to disclose, and on which it was the folly of the hearer to rely. 'In the case at bar, it is undoubtedly true, that the damage sustained, and not the conspiracy, is the substantive ground of the action — a principle which makes it unimportant, that object was not in fact to prejudice the plaintiff — still, there is anomer, and an insuperable impediment in his way. The principal, perhaps., the only design of the penalty, would be prostrated, were the offender suffered'to reimhurse himself. Had no more than compensation been intended, a power to graduate it to the injury would doubtless have been given; for it could not have 'been supposed that the true measure of it would he the same in all cases, or that 50 pounds would be adequate in any case; yet its adequacy to correction, is undoubted. Would it be so, if the offender might harbour a thought of reimbursement?
A possibility of it would gain from him a more ready compliance with solicitation; and that furnishes a decisive reason for precluding the hope of it. To sustain his action would induce more danger of conspiracy against the parent than there is, at present, of conspiracy against the magistrate. To secure him from consequences, would require no more than a precautionary declaration by the married couple, of freedom from adverse obligation; for no master or parent would sue for the penalty, were it the ultimate effect of his action to consign the apprentice or child to a prison, and thus even compensation would be eluded. The result would be, to give an action to the father against his child! Why should an offender have an action for what is his negligence as well as wrong? The letter of the statute is a guide which cannot deceive him, and when he chooses, in preference, to follow the dictates of his fancy, he cannot complain that it has misled him. His coadjutor is not more culpable than he; and it comports not with the policy of the law to interfere between them.
Judgment affirmed.